Citation Nr: 0123847	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral burst eardrums.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel
INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  In a decision dated in 
October 2000, the Board denied the veteran's claims of 
entitlement to service connection for residuals of bilateral 
burst eardrums and bilateral tinnitus.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court) and by an Order dated in March 2001, 
the Court vacated and remanded the Board's decision as to 
these issues due to the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
was signed into law in November 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This act introduces several fundamental changes into 
VA's adjudication process which impact on the veteran's claim 
of entitlement to service connection for residuals of 
bilateral burst eardrums and bilateral tinnitus.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This liberalizing Act is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board observes that the VA denied the claims of 
entitlement to service connection for residuals of bilateral 
burst eardrums and bilateral tinnitus on the bases that they 
were not well grounded.  The statutory requirement that a 
veteran submit a well-grounded claim, however, was repealed 
by the Act and implementing regulations, as discussed above.  
Hence, due process requires that these claims be developed 
and readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Id.  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Although the veteran was afforded VA 
examinations in 1999, an additional VA examination is 
necessary to provide opinions as to the presence or absence 
of any residuals of bilateral burst eardrums and the etiology 
of any tinnitus found.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between residuals of 
bilateral burst eardrums and bilateral 
tinnitus and his period of military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded a VA 
examination to determine the presence or 
absence of any residuals of bilateral 
burst eardrums and the etiology of any 
tinnitus found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether the veteran currently has 
residuals of bilateral burst ear drums, 
and/or bilateral tinnitus.  The examiner 
should also opine whether it is at least 
as likely as not that either or both 
disabilities are related to the veteran's 
term of active duty service.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should adjudicate 
the issues on appeal on the merits.  If 
any issue on appeal is denied, the veteran 
and his representative must be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

